USCA11 Case: 21-12699      Date Filed: 12/20/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12699
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DWAYNE CESPEDES,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:18-cr-00208-SCB-AEP-1
                   ____________________
USCA11 Case: 21-12699        Date Filed: 12/20/2021     Page: 2 of 2




2                      Opinion of the Court                21-12699


Before WILSON, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
       Shehnoor Kaur Grewal, appointed counsel for Dwayne
Cespedes in this appeal from the revocation of supervised release,
has moved to withdraw from further representation of the appel-
lant and filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967). Our independent review of the entire record reveals that
counsel’s assessment of the relative merit of the appeal is correct.
Because independent examination of the entire record reveals no
arguable issues of merit, counsel’s motion to withdraw is
GRANTED, and Cespedes’s revocation of supervised release and
sentence imposed upon revocation are AFFIRMED.